Citation Nr: 0007473	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper body 
disability to include arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
U.S. Army Reserves from January 6, 1983, to February 7, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for an upper body disability to include arthritis 
and for a back disorder. 

The appellant requested a hearing before a member of the 
Board in Washington D.C.  A hearing was scheduled in February 
1999.  However, in February 1999, a statement was received 
from the appellant which indicated that he was unable to 
attend the hearing.

The case was previously before the Board in May 1999 when it 
was remanded for readjudication.  The requested development 
was completed by means of a September 1999 supplemental 
statement of the case.

The appellant submitted additional evidence to the Board 
subsequent to the issuance of the September 1999 supplemental 
statement of the case.  This evidence consists of lay 
statements from the appellant; copies of November 1998 and 
April 1999 doctor's statements; a VA form 9, dated October 
28, 1998; an October 1988 written statement from the 
appellant's then representative; a copy of a page from an SSA 
decision; and service medical records.  All of this evidence 
was before the RO in November 1999.  In March 2000, the 
appellant submitted a copy of a magnetic resonance imagery 
(MRI) report from January 2000.  He has waived initial 
consideration of this evidence by the RO.  Therefore, the 
case need not be returned to the RO for consideration and the 
issuance of a supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (1999).



FINDINGS OF FACT

1.  In May 1996, the RO found that a claim for service 
connection for an upper body disability to include arthritis 
was not well grounded.  The RO notified the appellant of its 
decision and of his appellate rights.  He did not appeal.

2.  Evidence has not been presented or secured since the May 
1996 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an upper body disability to 
include arthritis.

3.  The Board found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disorder in February 1994.

4.  The appellant appealed to Board's decision to the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court), which affirmed the Board's denial 
in an March 1995 memorandum decision.

5.  Evidence has not been presented or secured since the 
February 1994 Board decision which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The May 1996 RO decision that found that a claim for 
service connection for an upper body disability to include 
arthritis was not well grounded is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1999).

2.  Evidence received since the May 1996 RO decision that 
found that a claim for service connection for an upper body 
disability to include arthritis was not well grounded is not 
new and material, and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The February 1994 Board decision denying a petition to 
reopen a claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7103(a) (West Supp. 
1999); 38 C.F.R. § 20.1100 (1999).

4.  Evidence received since the February 1994 Board decision 
denying a petition to reopen a claim of entitlement to 
service connection for a back disorder is not new and 
material, and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The appellant originally claimed entitlement to service 
connection for "back pain behind neck, left upper back pain 
behind neck and between left shoulder and spine area" in 
February 1986.  The RO denied entitlement to service 
connection for back and left shoulder conditions May 1986, 
and the appellant did not appeal.  

The appellant thereafter sought to reopen the claim.  In a 
rating decision issued in September 1987, the RO found that 
new and material evidence sufficient to reopen a claim for 
service connection for a back disorder had not been 
submitted.  The appellant appealed the RO's decision to the 
Board.  In December 1988, the Board found that the appellant 
had not submitted new and material evidence to reopen his 
claim for service connection for a back disorder.

In September 1989, the appellant requested that his claim for 
service connection for a neck and  shoulder injury be 
reopened.  The RO denied the claim in April 1990, and the 
appellant appealed to the Board.  In February 1991, the RO 
also denied entitlement to service connection for an upper 
body disability, including arthritis.  The appellant again 
appealed to the Board.

A Board decision in February 1994 denied service connection 
for, inter alia, an upper body disability to include 
arthritis and determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  The appellant appealed this decision 
to the Court.  The Court, in a memorandum decision dated in 
March 1995, affirmed the Board's decision that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder.  The Court also 
determined, inter alia, that the claim for an upper body 
disability to include arthritis was not well grounded.  The 
Court vacated the Board decision concerning this claim and 
remanded the case to the Board to vacate any RO decisions on 
this claim.

The Board, in a decision in September 1995, vacated the RO's 
February 1991 rating decision in accordance with the Court's 
order and dismissed the appeal for, inter alia, the claim for 
service connection for an upper body disability to include 
arthritis.  

A rating decision in May 1996 denied service connection on a 
de novo basis for an upper body disability to include 
arthritis, finding that the claim was not well grounded.  The 
RO correctly noted that the Court memorandum decision of 
March 1995 had ordered the Board to vacate the RO's previous 
rating decision on this issue and that this was accomplished 
by the Board decision of September 1995.  The appellant was 
advised of his appellate rights by letter dated May 17, 1996, 
and did not file a timely appeal.

Evidence of record at the time of the February 1994 Board 
decision (that evidence which was considered by the Court in 
March 1995) included the following:

(1)  Service personnel records, including the appellant's DD 
Form 214, which disclose that, during his basic training, he 
was counseled about his attitude and lack of motivation and 
self-discipline.  It was noted that he knew that he was a 
slow learner and he wanted out of the military.  The platoon 
sergeant recommended his separation from service for poor 
performance of duties and an inability to adapt to military 
standards.  The platoon sergeant noted the appellant's 
refusal to learn and his desire to go home.  On January 31, 
1986, the appellant certified his acceptance of a separation 
from service under the United States Army's Trainee Discharge 
Program and that he did not desire a separation physical 
examination.  His separation from service was accomplished on 
February 7, 1983.

(2)  Service medical records, showing that on January 22, 
1983, the appellant complained of left shoulder pain and 
stiffness for four days secondary to trauma.  The assessment 
was mild contusion of the left shoulder.  On January 24, 
1983, the appellant complained of pain in his left shoulder 
for five days while doing physical training.  The assessment 
was mild contusion of the left shoulder.  Later that day, the 
appellant was seen at a physical therapy service with 
complaints of pain in the left dorsal shoulder.  The 
assessment was myofascitis of the left dorsal shoulder 
girdle.  On January 26, 1983, the appellant complained of 
pain in the left shoulder blade, upper back, lower neck and 
low back.  He denied any recent trauma.  The diagnostic 
impression was muscle strain.

(3)  A March 1986 VA report of examination, including x-rays 
of the cervical spine and left shoulder which were negative.  
The diagnosis was mild muscle strain of the cervical and 
lumbar spine and left shoulder, mild.

(4)  Private treatment records from the Jackson-Hinds 
Comprehensive Health Center, dated from 1983 to 1987.  In 
July 1987, the appellant complained of left-sided posterior 
shoulder pain and nuchal pain since 1986 when he began 
lifting heavy objects.  Pertinent diagnoses included 
musculoskeletal pain.  In September 1987, the appellant 
complained of back pain secondary to lifting 50-pound sacks 
on his job.  The impression was upper back pain.

(5)  A November 1990 written statement from Paul D. 
VanLandingham, M.D., who reported that the appellant had 
complained of constant pain in his neck, upper back and 
shoulders, which he believed to be a reaction to an 
immunization shot he received in the military in 1983.  The 
impression was chronic pain in the neck, upper back and 
shoulders, apparently muscular, fibromyositis.  

(6)  A January 1991 statement from Dr. L.W. Dodson, who 
reported that he had seen the appellant twice in May 1986 
when he complained of neck and left shoulder pain.  The 
diagnoses were pain in the thoracic spine and nerve root 
irritation.

(7)  Numerous statements from the appellant, including those 
presented at a personal hearing at the RO in January 1992.  
The appellant maintained that his neck, back and left 
shoulder conditions were a direct result of an immunization 
shot he had received in basic training and that he had upper 
body problems which had started in service.  The neck, back 
and left shoulder had continuously bothered him since 
military service.

(8)  An August 1992 VA treatment record, showing that the 
appellant was seen for complaints of pain in the back and 
shoulders and stiffness of the neck.  Pertinent diagnoses 
included muscle spasm.

(9)  An office note from Roy M. Main, M.D., showing that he 
treated the appellant from July to September 1987.  The 
appellant was to stay at  bed rest for two weeks and take his 
medication in September 1987.

(10)  A health insurance claim form showing that the 
appellant underwent x-rays of the thoracic spine and spinal 
manipulation at Brown Chiropractic Center in May 1986.  The 
diagnoses were pain in the thoracic spine and nerve root 
irritation/degeneration.

(11)  A January 1989 document from the Mississippi Employment 
Security Commission, indicating that the appellant had been 
seen for musculoskeletal strain and was advised to avoid 
heavy lifting.

(12)  A written statement from a private physician from the 
Jackson-Hinds Comprehensive Health Center, indicating that he 
treated the appellant in September 1992, and that he should 
be excused from work.

(13)  A July 1987 written statement from Dr. Main indicating 
that he was seeing the appellant for musculoskeletal pain 
related to heavy lifting.

(14)  An October 1988 statement from the appellant's then 
representative.

Evidence received subsequent to the February 1994 Board 
decision, but prior to the May 1996 RO decision, included the 
following:

(15)  Lay statements from the appellant to the effect that he 
incurred back, neck and shoulder disorders during active 
service as the result of an immunization shot.

(16)  Magnetic resonance imaging (MRI) of the appellant's 
cervical spine dated in September 1995, showing disc 
herniations at C4-C5 on the right side and at C5-C6 centrally 
and to the left.

(17)  A September 1994 physician's work status report from 
William Grantham, M.D., indicating that the appellant 
suffered from persistent cervical/thoracic strain.

(18)  Duplicate copies of the following evidence:  the health 
insurance claim form showing that the appellant underwent x-
rays of the thoracic spine and spinal manipulation at Brown 
Chiropractic Center in May 1986, with diagnoses of pain in 
the thoracic spine and nerve root irritation/degeneration; 
the office note from Roy M. Main, M.D., showing that he 
treated the appellant from July to September 1987; DD Form 
214; service medical records; and the August 1992 VA 
treatment record.

(19)  An April 1994 statement from W.T. Crowell, M.D., 
indicating that he treated the appellant from 1987 to 1993 
for lumbar and cervical strain.  It was noted that the 
appellant did not have this condition prior to 1986 by 
history.

(20)  A June 1995 written statement from William C. Warner. 
M.D., indicating that he most recently treated the appellant 
in March 1995 for cervical sprain and C4-C5 neuropathy. 

(21)  A June 1995 treatment record showing that the appellant 
sought treatment at  The University Hospital and Clinics 
Emergency Department for an unlisted problem.  He was to 
follow up at the orthopedics clinic.

Subsequent to the May 1996 RO rating decision, the following 
evidence was received at the RO:

(22)  The appellant's lay statements to the effect that he 
incurred back, neck and shoulder disorders during active 
service as the result of an immunization shot.

(23)  Duplicate copies of the following evidence:  service 
medical records; the April 1994 written statement from Dr. 
Crowell; the October 1988 statement from the appellant's then 
representative; the September 1995 MRI; DD Form 214; and the 
August 1992 VA treatment record.

(24)  A page from a Social Security Administration (SSA) 
decision indicating that the appellant was disabled as of 
September 30, 1994, due to, inter alia, a herniated nucleus 
pulposus at C4-C5 and C5-C6.

(25)  A November 1996 statement from Dr. McGuire indicating 
that the appellant had been unable to work since July 1993 
due to shoulder and neck pain.

(26)  An October 1997 statement from Dr. Williams indicating 
that the appellant had C4-C6 disc degenerations as early as 
May 27, 1997.

(27)  May 1997 prescription instructions, for a medication 
for muscle pain.

(28)  A November 1998 written statement from Brian Williams, 
M.D., which states, in pertinent part:

I first saw [the appellant] on 9/15/97 and 
have seen him a few times since then. . . The 
problem that I am addressing in this letter 
is a neck injury which causes him mild to 
moderate pain. . . he had an MRI of his 
cervical spine at St. Dominic's Memorial 
Hospital on 9/30/94, which showed disc 
herniations at C4-5 and C5-6 centrally and to 
the left. . . [The appellant] states that his 
pain all began while he was in military 
service.  He specifically brings up an 
incident of a time when he received an 
injection while in the military.  On this 
same day, there was a time when he had to run 
and lift a large duffel bag and throw it over 
his head.  He believes that this is when the 
pain started.  I have attempted to obtain his 
military medical records, however, the 
personnel record center in St. Louis, 
Missouri informed me that his records were 
unavailable.  In summary, [the appellant] 
does have objective evidence of a lesion 
which can account for his disability and it 
is possible that this was obtained during 
military service.  However, I cannot prove or 
disprove when the lesions occurred.

(29)  An April 1999 written statement from Dr. Main, in which 
he reported that the appellant was treated at the Jackson 
Hinds Comprehensive Health Care Center for a shoulder injury 
in October 1987.  Dr. Main further stated that the appellant 
"originally injured his shoulder in the Army at Fort Dix, 
New Jersey.  This is documented as occurring 1/24/1983.  This 
injury caused him discomfort and pain during manual labor 
with result of loss of work.  I believe his health was 
directly related to this injury and he states he is still in 
some pain."  

(30)  An MRI report of the cervical spine done on January 31, 
2000, at St. Dominic-Jackson Memorial Hospital and showing 
cervical spondylosis from C3-4 through C6-7.



II.  Legal analysis

A.  General

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
established for a disability that is diagnosed after 
separation from active service "when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  Where a veteran had ninety (90) 
days or more of war or peacetime service after December 31, 
1946, and arthritis manifests to a compensable degree within 
one year thereafter, it is rebuttably presumed to be of 
service origin, absent affirmative evidence to the contrary, 
even if there is no evidence thereof during service.  38 
U.S.C.A. §§ 1110, 1112, 1137 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (1999).  

Concerning entitlement to service connection on a  
presumptive basis, the only "veterans" entitled to 
presumptive service connection are those who either (1) 
served on active duty; (2) were disabled or died from disease 
or injury incurred in or aggravated in line of duty during 
ACDUTRA; or (3) were disabled or died from an injury incurred 
in or aggravated in line of duty during inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991); see also Paulson v. Brown, 7 Vet. App. 466, 469 
(1995).  Regardless, as the appellant did not have a period 
of ACDUTRA of 90 days or more, he is not entitled to the 
application of the provisions of presumptive service 
connection.

The term, active military, naval, or air service, includes 
active duty or any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101 (22), (24) (West 1991); 38 C.F.R. § 3.6(a) 
(1999).  See generally Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Active duty for training includes full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101 (22) (West 1991); 38 C.F.R. 
§ 3.6(c) (1999). 

The record on appeal reflects that the appellant had one 
period of active duty for training from January 6, 1983, to 
February 7, 1983.  The determinative question, therefore, as 
to whether this appellant served in the "active military, 
naval, or air service" is whether during that period of 
active duty for training he was disabled from a disease or 
injury incurred in or aggravated in line of duty.


B.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper body 
disability to include arthritis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated May 17, 1996, the RO notified the appellant 
of the May 1996 rating decision finding that the claim for 
service connection for an upper body disability including 
arthritis was not well grounded.  The appellant was also 
advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

The evidence received subsequent to May 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the May 1996 RO rating decision, there was no 
evidence linking any upper body disability to active service.  
Therefore, in order to be material, there would have to be 
competent evidence showing that the appellant's upper body 
disability, i.e., a shoulder disorder and/or herniations at 
C4-5 and C5-6, had its onset during active service or was 
associated with an inservice disease or injury.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

To the extent that the appellant contends that he has an 
upper body disorder that was incurred during service (item 
22), this evidence is not new.  His statements are 
essentially a repetition of his previous assertions, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset of any such condition are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  

The evidence listed in item 23 was of record at the time of 
the May 1996 rating decision finding that the claim for 
service connection for an upper body disability was not well 
grounded, and is therefore not new.

To the extent that the medical records (items 24, 25, 25, 28, 
29, and 30) show treatment for and/or diagnoses of an upper 
body disorder, i.e., a shoulder disorder and/or herniations 
at C4-5 and C5-6, many years after service, they are 
cumulative and not new.  

These records are also not material, or so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Dr. Main's April 1999 statement (item 29) that 
the appellant originally injured his shoulder during service 
and that "his health was directly related to this injury and 
he states he is still in some pain" does not in any way 
provide a medical linkage of any current shoulder disability 
with the appellant's military service. (emphasis added). 

The Board is also cognizant of the November 1998 statement 
from Dr. Williams (item 28) that while it was possible that 
the appellant's disc herniations at C4-5 and C5-6 were 
obtained during military service, he could not "prove or 
disprove when the lesions occurred."  When a medical 
professional is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241.  Accordingly, the Board finds that this 
opinion, while new, is not material, or so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

Medical records and lay statements, including from the 
appellant, that do not mention an upper body disability, even 
if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the appellant 
is presently or was impaired due to other medical problems is 
not a matter in dispute.  

The May 1997 prescription instructions (item 27) showing that 
the appellant takes medication for muscle pain, although new, 
is also not material, as is does not pertain to the onset of 
an upper body disorder during active service.

Accordingly, the Board finds that the evidence received 
subsequent to May 1996 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for an upper body disability to include arthritis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


C.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1100 (1999).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  As 
discussed above, in order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991). 

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In February 1994, the Board 
denied the petition to reopen a claim for service connection 
for a back disorder, and that denial is final.  38 U.S.C.A. 
§ 7103(a) (West Supp. 1999); 38 C.F.R. § 20.1100 (1999).  The 
appellant appealed that determination to the Court, which 
affirmed the Board's decision in a March 1995 memorandum 
decision.  Although the Court's decision also becomes final 
on the expiration of the period within which an appellant may 
file a notice of appeal to the U.S. Court of Appeals for the 
Federal Circuit (38 U.S.C.A. § 7291(a)), the Court's review 
is limited to the record of proceedings before the Board (38 
U.S.C.A. § 7252(b)).  Accordingly, because the Court did not 
review any evidence other than that of record at the time of 
the Board's 1994 decision, the Board must look to the 
evidence added to the record since its 1994 final decision.  
The evidence received subsequent to February 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the February 1994 Board decision, the evidence 
of record did not establish that the appellant's back 
disorder was a result of service.  In its March 1995 
memorandum decision, the Court specifically stated that even 
if it was assumed that an injection was given to the 
appellant during service, there was no medical evidence which 
established that it caused a back disorder.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

The Board finds that new and material evidence has not been 
received.  The appellant's statements that he has a back 
disorder that was incurred during service (items 15 and 22) 
are cumulative and not new.  These items consist of 
statements presented by the appellant with respect to the 
inservice onset of a back disability which are essentially 
the same accounts that were before the Board in 1994.  
Moreover, his statements concerning the onset of any such 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The items listed in (18) and (23) are cumulative and not new.  
Copies of these documents were already of record in February 
1994.

To the extent that the medical records (items 17 and 19) show 
treatment for a back disorder many years after service, they 
are cumulative and not new.    

Medical records (items 16, 20, 21, 24, 25, 26, 28, 29, and 
30) and lay statements, including from the appellant, that do 
not mention a back disability, even if new, are not material.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The fact that the appellant is presently or was impaired due 
to other medical problems is not a matter in dispute.  

The May 1997 prescription instructions (item 27) showing that 
the appellant takes medication for muscle pain, although new, 
is also not material, as is does not pertain to the onset of 
a back disorder during active service.

Accordingly, the Board finds that the evidence received 
subsequent to February 1994 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


D.  Duty to assist

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claims of entitlement to 
service connection for upper body disability to include 
arthritis and a back  disorder.  While the RO did not obtain 
the appellant's SSA records or those from Lakeland Family 
Practice (Dr. Hant Bobo), additional development to obtain 
these records is unnecessary in view of the medical evidence 
currently of record.  There is no basis for speculating that 
such records dated many years after service would produce 
nexus evidence necessary to reopen the appellant's claims.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to these claims under 38 U.S.C.A. 
§ 5103(a) (West 1991).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an upper body 
disability to include arthritis is not reopened, and the 
appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
condition is not reopened, and the appeal is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

